Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered March 15, 1990, which granted the petition and struck the name of Jose Serrano as a candidate of the Democratic Party in a special election in the 18th Congressional District, Bronx County, on the grounds of a failure by said candidate to comply with the Rules and Regulations of the Democratic Party, Bronx County, unanimously reversed, *330on the law and the facts, and the petition dismissed, without costs. The petitioner failed to join an indispensable party (Bronx Democratic County Committee). Concur—Murphy, P. J., Rosenberger, Kassal and Smith, JJ.